                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                                 2:11-CR-00004-D-1

UNITED STATES OF AMERICA                    )   MOTION FOR EXTENSION OF TIME
                                            )   TO FILE MEMORANDUM IN SUPPORT
                  v                         )   TO THE DEFENDANT’S PRO SE MOTION
                                            )   FOR COMPASSIONATE RELEASE
DEMETRIUS SPENCE                            )


       NOW COMES the defendant, Demetrius Spenec, by and through his undersigned attorney,

Nardine Mary Guirguis, and moves this Honorable Court for an order extending the time to file

the Memorandum in Support to the Defendant’s Pro-Se Motion for Compassionate Release in the

above referenced case. The defendant respectfully shows unto the Court the following in support

of this motion:

       1. Undersigned counsel entered her appearance in the above referenced case on December

           9, 2020 pursuant to Standing Order 19-SO-3; that is, to determine whether the

           Defendant may qualify to seek a reduction of his sentence through the First Step Act’s

           Compassionate Release.

       2. Prior to that, on December 4, 2020, Mr. Spence filed a pro se Motion for Compassionate

           Release [DE 182].

       3. An order to appoint counsel was filed on December 7, 2020, [DE 184], and counsel is

           given 15 days from the date of the filing to submit and file a memorandum in support.

           Given that undersigned counsel has not received any supporting documents from Mr.

           Spence, undersigned is requesting additional time to ensure that she renders effective

           assistance of counsel.
       4. Additionally, in order to properly ascertain the details and support for his

          Compassionate Release Claim, it is imperative that undersigned counsel obtain and

          review such documents before filing a Memorandum in Support.

       5. This request is not being made for the purposes of delay, but to ensure a complete and

          accurate response to the Memorandum in Support.

       6. Moreover, undersigned counsel has reached out to Assistant United States Attorney

          Asia Prince regarding his position and he does not object to the continuance of this

          Motion.

       WHEREFORE, the defendant respectfully requests this Honorable Court to enter an order

continuing the deadline for the defendant’s memorandum in support to January 3, 2021.

          Respectfully submitted, this 22nd day of December 2020.



                                    GUIRGUIS LAW, PA

                                    /s/Nardine Mary Guirguis
                                    Nardine Mary Guirguis
                                    PANEL Attorney
                                    434 Fayetteville St., Suite 2140
                                    Raleigh, North Carolina 27601
                                    Telephone: (919) 832-0500
                                    Facsimile: (919) 246-9500
                                    nardine@guirguislaw.com

                                    Designation: CJA Appointed
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant Attorney for

the United States electronically at the following address:

                              Asia Prince
                              Assistant United States Attorney
                              Asia.prince@usdoj.gov
                              150 Fayetteville Street, Suite 2100
                              Raleigh, NC 27601

       This 22nd day December 2020.


                                      GUIRGUIS LAW, PA

                                      /s/ Nardine Mary Guirguis
                                      Nardine Mary Guirguis
                                      PANEL Attorney
